PER CURIAM.
This appeal attempts to set aside a judicial sale as the result of a foreclosure judgment.
It is not contended there was any irregularity in the sale; only that it is possible that a re-sale will result in a higher price. We find this to be an inadequate ground for ordering a re-sale. Ruff v. Guaranty Title & Trust Co., 99 Fla. 197, 126 So. 383; Certain Lands, etc. v. City of Coronado Beach, 128 Fla. 884, 175 So. 774; Northern Investment Corporation v. Coppock, 134 Fla. 168, 183 So. 635.
Affirmed.